DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 01/10/2022.  Claims 1–21 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallar (US 20160153789, hereinafter Gallar) in view of Lo (US20090112462, hereinafter Lo).
As to claim 1, Gallar teaches a method for displaying information to one or more passengers of a vehicle carrying the one or more passengers on a trip to a destination (see at least Gallar abstract), the method comprising: 
generating and displaying, by one or more computing devices, a frame indicating a projected trajectory of the vehicle on a map corresponding to a route the vehicle is currently following (see at least Gallar para 0056 for user interface while the apparatus operating in route guidance mode and planned route on a map, para 0049 for computing device to provide navigation or map related functions; also see Fig. 3), wherein the frame includes a first message indicating a name of a road the vehicle is currently traveling on, a second message regarding a speed limit of the road, a third message regarding a progress of the trip to the destination and a fourth message regarding time of arrival of the vehicle at the destination (see at least Gallar para 0044 for mapping application to present maps or navigation assistance, the computing device includes a geographic database to support the mapping application; para 0046 for road segments associated with navigation related attributes such as street names, speed limits; para 0048 for geographic data for performing navigation and map display; para 0082-0083 and Fig. 5 for distance to destination, i.e. regarding a progress of the trip, also see Fig. 6; para 0051-0053 determining a current remaining travel time to destination less than a threshold, change from route guidance mode to destination preview mode, i.e. a message regarding time of arrival at destination). 
Gallar further teaches looking for a location to pull over before the vehicle reaches the destination (see at least Gallar para 0059 for zoom in to provide the user with additional detail so that the user may see details of the area of the destination such as nearby parking, i.e. a location to pull over the vehicle).
Gallar does not teach replacing, by the one or more computing devices, one of the first, second, third or fourth messages with a fifth message indicating that the vehicle is looking for a location to pull over before the vehicle reaches the destination.
However, in the same field of endeavor, Lo teaches displaying message regarding street name the vehicle traveling on, time of arrival (see at least Lo, Fig. 3, Fig. 5, para 0041), progress of the trip (see at least Fig. 6 for reflect change of current vehicle position, also see Fig. 3A and 3B for the distance count down and para 0038, 0041-0043). Lo further teaches depending on the changes of the current location of the user (vehicle), these icons, indicators and text messages will dynamically change their contents, location, and sizes (see at least Lo, para 0034) and a distance count down meter is provided when the vehicle enters into a predetermined distance range from the maneuvering location to replace the traffic light icon and distance indicator which shows the progress of the trip (see at least Lo para 0043-0046, Fig. 3, also see para 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gallar to include replacing, by the one or more computing devices, one of the first, second, third or fourth messages with a fifth message indicating that the vehicle is looking for a location to pull over before the vehicle reaches the destination as disclosed by Lo to allow the user be mentally prepared for the upcoming actions of the vehicle. 
As to claim 2, Gallar in view of Lo teaches the method of claim 1.
Gallar further teaches determining, by the one or more computing devices, whether a threshold has been reached for the vehicle to begin looking for the location to pull over (see at least Gallar para 0057 for in response to the user within the threshold from a destination the apparatus changes to a destination preview mode; para 0059 for the apparatus zooms in to provide the user with additional detail so that the user may see details of the area of the destination such as nearby parking in the destination preview mode, i.e. looking for a location to pull over the vehicle when a threshold reached).
As to claim 5, Gallar in view of Lo teaches the method of claim 2.
Gallar further teaches wherein the threshold is a predefined amount of time away from reaching the destination (see at least Gallar para 0057 for threshold amount of time).
As to claim 6, Gallar in view of Lo teaches the method of claim 2.
Gallar further teaches wherein the threshold is a predefined distance from the destination (see at least Gallar para 0053 for threshold distance).
As to claim 7, Gallar in view of Lo teaches the method of claim 1.
Gallar further teaches wherein the frame further includes at least one of animations, illustrations and live-action (see at least Gallar para 0054 for the destination preview being an animation).
As to claim 9, Gallar in view of Lo teaches the method of claim 1.
Gallar further teaches wherein the frame further includes a walking path illustrating a path from the vehicle to a passenger's final destination as the vehicle approaches or reaches the location to pull over (see at least Gallar para 0062 for providing walking navigation from selected location to final destination, also see para 0083).
As to claim 10, Gallar in view of Lo teaches the method of claim 9.
Gallar further teaches wherein the passenger's final destination is highlighted in the frame, and an image of the destination is displayed (see at least Gallar para 0057 for the destination is highlighted and the destination preview mode, i.e. displaying an image of the destination; also see para 0083 for destination is highlighted).
As to claim 11, Gallar teaches a method for displaying information to one or more passengers of a vehicle carrying the one or more passengers on a trip to a destination, the method comprising: 
generating and displaying, by one or more computing devices, a frame indicating a projected trajectory of the vehicle on a map corresponding to a route the vehicle is currently following (see at least Gallar para 0056 for user interface while the apparatus operating in route guidance mode and planned route on a map, para 0049 for computing device to provide navigation or map related functions; also see Fig. 3), wherein the frame includes a first message indicating a name of a road the vehicle is currently traveling on (see at least Gallar para 0044 for mapping application to present maps or navigation assistance, the computing device includes a geographic database to support the mapping application; para 0046 for road segments associated with navigation related attributes such as street names).
Gallar further teaches looking for a location to pull over before the vehicle reaches the destination (see at least Gallar para 0059 for zoom in to provide the user with additional detail so that the user may see details of the area of the destination such as nearby parking, i.e. a location to pull over the vehicle).
Gallar does not teach replacing, by the one or more computing devices, the first message with a second message indicating that the vehicle is looking for a location to pull over before the vehicle reaches the destination.
However, in the same field of endeavor, Lo teaches displaying message regarding street name the vehicle traveling on (see at least Lo, Fig. 3B, Fig. 5, para 0041). Lo further teaches depending on the changes of the current location of the user (vehicle), these icons, indicators and text messages will dynamically change their contents, location, and sizes (see at least Lo, para 0034) and a distance count down meter is provided when the vehicle enters into a predetermined distance range from the maneuvering location to replace the traffic light icon and distance indicator which shows the progress of the trip, i.e. replacing first message with second message  (see at least Lo para 0043-0046, Fig. 3B and 3C, also see para 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gallar to include replacing, by the one or more computing devices, the first message with a second message indicating that the vehicle is looking for a location to pull over before the vehicle reaches the destination.as disclosed by Lo to allow the user be mentally prepared for the upcoming actions of the vehicle. 
 As to claim 12, Gallar in view of Lo teaches the method of claim 11, wherein the frame further includes at least one of a third message regarding a speed limit of the road, a fourth message regarding a progress of the trip to the destination or a fifth message regarding time of arrival of the vehicle at the destination (see at least Gallar para 0048 for geographic data for performing navigation and map display; para 0082-0083 and Fig. 5 for distance to destination, i.e. regarding a progress of the trip, also see Fig. 6; para 0051-0053 determining a current remaining travel time to destination less than a threshold, change from route guidance mode to destination preview mode, i.e. a message regarding time of arrival at destination, also see Fig. 3).
As to claim 13, Gallar in view of Lo teaches the method of claim 11, further comprising: 
determining, by the one or more computing devices, whether a threshold has been reached for the vehicle to begin looking for the location to pull over (see at least Gallar para 0057 for in response to the user within the threshold from a destination the apparatus changes to a destination preview mode; para 0059 for the apparatus zooms in to provide the user with additional detail so that the user may see details of the area of the destination such as nearby parking in the destination preview mode, i.e. looking for a location to pull over the vehicle when a threshold reached).
As to claim 14, Gallar in view of Lo teaches the method of claim 13, wherein the threshold is a predefined amount of time away from reaching the destination (see at least Gallar para 0057 for threshold amount of time).
As to claim 15, Gallar in view of Lo teaches the method of claim 13, wherein the threshold is a predefined distance from the destination (see at least Gallar para 0053 for threshold distance).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallar in view of Lo as applied to claim 2 above, and further in view of Grube (US20030100326, hereinafter Grube).
As to claim 3, Gallar in view of Lo teaches the method of claim 2.
Gallar further teaches when the threshold has been reached, the apparatus changes to destination preview mode (see at least Gallar para 0057).
Gallar modified by Lo does not teach flashing, by the one or more computing devices, at least a portion of the frame.
However, in the same field of endeavor, Grube teaches the vehicle’s location shown as an icon and the audio-visual indication includes flashing of the vehicle icon (see Grube, para 0067).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gallar and modified by Lo to include flashing, by the one or more computing devices, at least a portion of the frame as disclosed by Grube get the attention of the driver or user of the vehicle. 
As to claim 4, Gallar in view of Lo teaches the method of claim 2.
Gallar further teaches when the threshold has been reached, the apparatus changes to destination preview mode (see at least Gallar para 0057).
Gallar modified by Lo does not teach flashing, by the one or more computing devices, a virtual representation of a virtual vehicle.
However, in the same field of endeavor, Grube teaches the vehicle’s location shown as an icon and the audio-visual indication includes flashing of the vehicle icon (see Grube, para 0067).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gallar and modified by Lo to include flashing, by the one or more computing devices, a virtual representation of a virtual vehicle as disclosed by Grube get the attention of the driver or user of the vehicle. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallar in view of Lo as applied to claim 1 above, and further in view of Bryer (US10445758, hereinafter Bryer).
As to claim 8, Gallar in view of Lo teaches the method of claim 1.
Gallar modified by Lo does not teach wherein the frame further includes a trip summary with details of the trip upon the vehicle reaching the destination.
However, in the same field of endeavor, Bryer teaches displaying a trip summary at a user interface and the trip summary includes trip score, driving performance, total distance, total duration of trip… (see Bryer, col 2, lines 50-56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gallar and modified by Lo to include the frame further includes a trip summary with details of the trip upon the vehicle reaching the destination as disclosed by Bryer to encourage safe driving behavior (see Bryer col 2 lines 26-27). 

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gallar.
As to claim 16, Gallar teaches a system for displaying information to one or more passengers of a vehicle carrying the one or more passengers on a trip to a destination (see at least Gallar abstract), the system comprising: 
a display device (see at least Gallar para 0032 for a display); and a 
video display system including one or more computing devices (see at least Gallar para 0055 for displaying video on user interface, para 0049 for computer device) configured to: 
generate, based on the system data, a frame indicating a projected trajectory of a route the vehicle is currently following to reach the destination (see at least Gallar para 0056 for user interface while the apparatus operating in route guidance mode and planned route on a map, para 0049 for computing device to provide navigation or map related functions; also see Fig. 3); 
display the frame on the display device, wherein the frame includes a first message indicating a name of a road the vehicle is currently traveling on (see at least Gallar para 0044 for mapping application to present maps or navigation assistance, the computing device includes a geographic database to support the mapping application; para 0046 for road segments associated with navigation related attributes such as street names); 
determine whether a threshold has been reached for the vehicle to begin looking for a location to pull over upon reaching the destination (see at least Gallar para 0057 for in response to the user within the threshold from a destination the apparatus changes to a destination preview mode; para 0059 for the apparatus zooms in to provide the user with additional detail so that the user may see details of the area of the destination such as nearby parking in the destination preview mode, i.e. looking for a location to pull over the vehicle when a threshold reached); and 
when the threshold has been reached, replace the first message with a second message indicating that the trip is nearly completed and the one or more passengers should prepare to exit the vehicle (see at least Gallar para 0057 for the apparatus within a threshold of time from a destination, change from route guidance mode to destination preview mode, i.e. first message being replaced by second message; para 0083 for route guidance mode to destination preview mode, a parking lot is highlighted, and the user may walk following parking of a car. The destination preview mode provides an end of route associated with a first mode of transportation, e.g. driving, and a beginning of another route associated with a second mode of transportation, e.g. walk, i.e. a second message indicating the trip is nearly completed and passenger should prepare to walk to next target location).
Yet, Gallar does not explicitly teach … receive system data.
However, Gallar does teach displaying illustrate a mode of navigation assistance and continuous image being updated in real time to correspond to user movement along a route (see at least Gallar para 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that system data is received for generating navigation directions and displaying instructions to passengers for the benefit of operating the vehicle and keep the user aware of the events.
As to claim 17, Gallar teaches the system of claim 16, wherein the frame further includes at least one of a third message regarding a speed limit of the road, a fourth message regarding a progress of the trip to the destination or a fifth message regarding time of arrival of the vehicle at the destination (see at least Gallar para 0048 for geographic data for performing navigation and map display; para 0082-0083 and Fig. 5 for distance to destination, i.e. regarding a progress of the trip, also see Fig. 6; para 0051-0053 determining a current remaining travel time to destination less than a threshold, change from route guidance mode to destination preview mode, i.e. a message regarding time of arrival at destination, also see Fig. 3).
As to claim 18, Gallar teaches the system of claim 16, wherein the threshold is a predefined amount of time away from reaching the destination (see at least Gallar para 0057 for threshold amount of time).
As to claim 19, Gallar teaches the system of claim 16, wherein the threshold is a predefined distance from the destination (see at least Gallar para 0053 for threshold distance).
As to claim 20, Gallar teaches the system of claim 16, wherein the system data is received from at least one of a navigation system, a positioning system or a perception system comprised by the vehicle (see at least Gallar para 0055 for displays illustrate a mode of navigation assistance and continuous image being updated in real time to correspond to user movement along a route).
As to claim 21, Gallar teaches the system of claim 20, wherein the system data indicates a current location of the vehicle (see at least Gallar para 0055 for displays illustrate a mode of navigation assistance and continuous image being updated in real time to correspond to user movement along a route).
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667